Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 15, 2019

                                          No. 04-19-00150-CV

                                         IN RE Andrea PEREZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On March 14, 2019, relator filed a pro se petition for writ of mandamus. Relator also
filed an emergency motion for stay of a writ of possession. After considering the petition, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator’s emergency motion for a stay is
DENIED AS MOOT. This court’s opinion will issue at a later date.

           It is so ORDERED on March 15, 2019.




                                                          _________________________________
                                                          Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of March, 2019.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court



1
 This proceeding arises out of Cause No. 2018-CV-0246, styled Andrea Perez v. Santos Sparkmam, pending in the
County Court At Law No 1, Guadalupe County, Texas.